Title: Petition to the General Court, 4 May 1769
From: Washington, George
To: General Court



[c.4 May 1769]

To the Right Honble Norborne Baron de ⟨Botetourt⟩ his Majestys Lieutenant and Governor General of Virginia and ⟨Vice⟩ Admirel of the same and the rest of the Judges of the General Court in Chancery.
The Petition of George Washington ⟨Esqui⟩re humbly sheweth
That in Right of his wife Martha late the Widow of Daniel Custis Esqr., he is siez’d and possessed among other things, of a Tract of Land containing about 1000 acres situate near the City of Williamsburg on which are two Plantations ⟨mutilated 10 or 12⟩ Acres of Meadow Ground ⟨mutilated⟩ and about ⟨mutilated⟩ and about 100 Acres of Marsh with a valuable Water ⟨Grist⟩ Mill thereon which has upon an average of Seven years past ⟨Ern’d⟩ the Sum of £97.15.10 ⟨nett profit⟩ and will probably yield more hereafter, as she has been ⟨rebuilt within these⟩ four years and a ⟨Second pair of Stones added⟩ (for before she had but one pair⟨)⟩ since which the profits for the three Last years have averaged £119.4.0.
That your Petitioner living a great distance from these Lands, and having fresh Lands of his own which he can Work his Slaves on to greater advantage and more immediately under his own Eye hath come to a resolution to withdraw his slaves from

the said Dower Land’s and to Rent ⟨out⟩ the same with the Grist Mill thereon, at an Annual ⟨Rent⟩.
That your Petitioner conceives it will be greatly to the advantage of John ⟨Parke Custis⟩ the ⟨Son⟩ and heir of the said Danl Custis to Rent the ⟨said⟩ Lands and Mill of your Petitioner for the following among other ⟨Reasons⟩.
First—That by adding the said ⟨mutilated slaves⟩ may be withdrawn from other Plantations ⟨mutilated greater⟩ advantages in point of profit as well as ⟨mutilated his Lands⟩.
⟨Secondly⟩ The Meadow ⟨mutilated⟩ enable him to raise greater Stocks and ⟨increase⟩ his ⟨Crops⟩ not only upon the Plantations on the Dower Lands ⟨but mutilateding⟩.
Thirdly Your Petitioner has ⟨hitherto contented⟩ himself with the use of the two Plantations ⟨without cutting down⟩ any Wood, except for firewood & Rails ⟨To⟩ have the 1000 acres laid off—which when done your Petitioner ⟨is⟩ satisfied would ⟨take in⟩ the ⟨mutilated⟩ part of the old Plantation hitherto occupied by the ⟨heir and⟩ subject him to great Inconvenience; and at the same time if your ⟨Petitioner⟩ was to lay the Lands off into small ⟨mutilated as he mutilated⟩ is able to ⟨mutilated⟩ it, the Wood Lands woud be ⟨Cut d⟩own and the ⟨Heir⟩ injurd in these particulars.
Upon these Consideration⟨’⟩s your Petitioner is ⟨mutilated to take⟩ from the heir the Annual Rent of £150 for the said Lands ⟨and⟩ Mill which ⟨he thinks below⟩ the real value: but as the ⟨said Heir mutilated Infant⟩ and your Petitioner his Guardian he does not choose to risque the Censure of having a view to his own Interest by Proceeding in that manner without the approbation of this Honble ⟨Court by⟩ whom he was appointed Guardian.
He therefore humbly submits the same to ⟨their consideration and⟩ prays their direction in the Premises.
